DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-16 are related to a system. Claims 17-20 are related to a method.  Accordingly, claims 1-20 are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter 

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A Computer Aided Diagnosis, CADx, lung disease risk measure device comprises: 
an input circuit configured to receive at least one input medical image of a patient in which the patient's lungs are visible; and 
a smoking history system operably coupled to the input circuit and configured to receive and analyse the at least one input medical image of a patient and determine an equivalent smoking history of the patient based on the at least one input medical image and output a smoking history parameter based on the determined equivalent smoking history of the patient.

The Examiner submits the foregoing underlined limitations constitute a “mental process” because the steps of analyzing the at least one input medical image and then determining an equivalent smoking history of the patient are steps that can be performed mentally in the human mind. Additionally, the claims constitute “certain methods of organizing human activity, specifically managing human interactions because the above steps of analyzing and determining smoking histories is used for steps for managing the care of the patient for determining lung disease risk.

Claim 17 recites similar at least one abstract ideas.



Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract:

Claim 2 and 18 recite how the equivalent smoking history is determined, and further determines the smoking history parameter by quantifying lung damage, thus further defining the at least one abstract idea. Claims 3, 10, and 19 recite calculating a lung disease risk measure based on previous steps, thus further defining the at least one abstract idea. Claim 4 recites further calculating step for lung disease risk measure based on combined factors, thus further defining the at least one abstract idea. Claims 5, 6 and 20 recite adjusting the previously determined risk score based on inputs, therefore further defining the at least one abstract idea.  Claims 8 and 9 recite calculating and quantifying lung damage in quantity of smoking time, therefore further defining the at least one abstract idea. Claims 14-16 recite using a loss function to calculate the difference between the determined smoking history and the input ground truth label, and therefore further defining the at least one abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must 

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A Computer Aided Diagnosis, CADx, lung disease risk measure device  (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) comprises: 
an input circuit configured to receive at least one input medical image of a patient in which the patient's lungs are visible; and (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
a smoking history system operably coupled to the input circuit and configured to receive and (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) analyse the at least one input medical image of a patient and determine an equivalent smoking history of the patient based on the at least one input medical image and output a smoking history parameter based on the determined equivalent smoking history of the patient. (merely post solution activity as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))


For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the A Computer Aided Diagnosis, CADx, lung disease risk measure device and a smoking history system, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of an input circuit configured to receive at least one input medical image of a patient in which the patient's lungs are visible, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)).

Regarding the additional limitations of and output a smoking history parameter based on the determined equivalent smoking history of the patient, these are merely post-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to predict risk of lung disease, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and the analogous independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

Additionally, dependent claims recite additional elements that do not further limit the at least one abstract idea:



Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the A Computer Aided Diagnosis, CADx, lung disease risk measure device and a smoking history system, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of an input circuit configured to receive at least one input medical image of a patient in which the patient's lungs are visible, these are merely Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).

Regarding the additional limitations of and output a smoking history parameter based on the determined equivalent smoking history of the patient, these are merely post-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of insignificant application that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 USC 102(a)(2) as being anticipated by US 2021/0233241 A1 to Washko Jr. et al. (“Washko”):

Regarding claim 1:
Washko teaches a Computer Aided Diagnosis, CADx, lung disease risk measure device comprises: an input circuit configured to receive at least one input medical image of a patient in which the patient's lungs are visible; and ([0151]- system can determine risk of a patient developing lung disease such as cancer. [0131]- the system environment with devices is described. [0152]- The system inputs a medical scan of the patient for analysis.)
a smoking history system operably coupled to the input circuit and configured to receive and analyse the at least one input medical image of a patient and determine an equivalent smoking history of the patient based on the at least one input medical image and ([0153]- the system has a feature extraction module (interpreted as the smoking history 
output a smoking history parameter based on the determined equivalent smoking history of the patient. ([0154]- system can extract multiple features. [0276]- the system can display (interpreted as outputting) features used by the system that contribute to the future risk of cancer prediction)

Claim 17 is rejected in a similar manner to claim 1.

Regarding claim 2:
Washko teaches all of the limitations of claim 1. Washko further teaches wherein the smoking history system determines an equivalent smoking history of the patient by comparing the at least one input medical image with a range of pre-stored, classified input medical images, and ([0172]- the risk prediction models that are used to analyze features (such as the smoking history feature) were previously trained on training images. [0211]- the training risk modules trains the risk prediction model using extracted features (features include smoking history as previously defined) from training images with known cases of lung cancer (these are the classified input medical images).)
determines the smoking history parameter based on a quantification of cumulative damage of the patient's lungs as analysed from the at least one input medical image. ([0172]- the analyzed features from the image analysis is based on analyzing regions of the lungs that are indicative of lung cancer. [0156]- lung cancer features such as nodules are observed by the system (the nodules indicate lung damage for the patient).)

Claim 18 is rejected in a similar manner to claim 2.

Regarding claim 3:
Washko teaches all of the limitations of claim 1. Washko further teaches a CADx system configured to receive and analyse the smoking history parameter and the at least one input medical image, and ([0155]- the system analyzes multiple features including smoking history as taught in [0153] and features from the input medical image, including nodule features)
calculate and output a lung disease risk measure based on a combination of the analysis of the at least one input medical image and the smoking history parameter; and an output circuit operably coupled to the smoking history system and the CADx system and arranged to output the lung disease risk measure. ([0156]- the system calculates a Lung-RADS score (the lung disease risk measure) based on factors such as the input image and the smoking history extracted feature to model the risk of lung cancer. [0170]- features are used for the risk deployment module for calculating the risk.  [0174]- these risk prediction models are generated from the training image modeling. [0197]- risk of cancer can be calculated as a prediction score)

Claim 19 is rejected in a similar manner to claim 3.

Regarding claim 4:
Washko teaches all of the limitations of claim 3. Washko further teaches wherein the CADx system further comprises an input configured to receive at least one clinical factor related to the patient and calculate and output a lung disease risk measure based on a combination of the analysis of the at least one input medical image and the received smoking history parameter and the at least one clinical factor of the patient. ([0153]- demographics are extracted features that are used for the risk analysis as described further in [0170].  [0156]- the system calculates a Lung-RADS score (the lung disease risk measure) based on factors such as the input image and the smoking history/demographics extracted feature to model the risk of lung cancer. [0174]- these risk prediction models are generated from the training image modeling. [0197]- risk of cancer can be calculated as a prediction score)

Regarding claim 5:
Washko teaches all of the limitations of claim 1. Washko further teaches a CADx system configured to receive and analyse the at least one input medical image and calculate and output a lung disease risk measure; ([0156]- the system calculates a Lung-RADS score (the lung disease risk measure) based on factors such as the input image to model the risk of lung cancer. [0170]- features from the input image are used for the risk deployment module for calculating the risk.)
a risk score adjustment system coupled to an output of the CADx system and an output of the smoking history system and configured to adjust the received lung disease risk measure based on the received smoking history parameter of the patient; and  OPL-2019-007US- 22 - an output circuit operably coupled to the risk score adjustment system and arranged to output a modified lung disease risk measure. ([0174, 0197]- depending on extracted features (which includes smoking history) from the patient input medical image, the risk model used for calculating risk can be changed to different Lung-RADS models which is interpreted to change the calculation of risk to adjust the risk measure)

Claim 20 is rejected in a similar manner to claim 5.

Regarding claim 6:
Washko teaches all of the limitations of claim 5. Washko further teaches wherein the risk score adjustment system further comprises an input configured to receive at least one clinical factor related to the patient and configured to adjust the received lung disease risk measure based on the received smoking history parameter and the at least one clinical factor of the patient. ([0174, 0197]- depending on extracted features (which includes smoking history and demographics as previously described) from the patient input medical image, the risk model used for calculating risk can be changed to different Lung-RADS models which is interpreted to change the calculation of risk to adjust the risk measure)

Regarding claim 7:
Washko teaches all of the limitations of claim 4. Washko further teaches wherein the at least one clinical factor comprises data on at least one of: the patient's physical age, the patient's body-mass index, a diagnosed condition, a clinical measure of lung function, whether the patient is currently suffering from an infection. ([0153]- demographics (the 

Regarding claim 8:
Washko teaches all of the limitations of claim 7. Washko further teaches wherein either the CADx system or the risk score adjustment system is configured to automatically compute an effective lung damage of the patient based on the at least one medical image and map the effective lung damage of the patient to a measure of a damaged lung that is equivalent to a second patient having a smoking history. ([0161]- lung damage (from an analysis of lung nodules that indicate lung cancer) can be determined by analyzing the severity of the nodule to classify the severity of the nodule (this indicates computing an effective lung damage of the patient). )

Regarding claim 9:
Washko teaches all of the limitations of claim 8. Washko further teaches further configured to generate the measure of the damaged lung in terms of a period of time and a quantity of smoking during that time of an equivalent smoking patient. ([0294]- pack-years are considered for finding similar lung damage)

Regarding claim 10:
Washko teaches all of the limitations of claim 3. Washko further teaches wherein the lung disease risk measure is a single number that provides a modified risk measure of the patient's risk of lung disease beyond a natural effect of patient aging. ([0250]- the 

Regarding claim 11:
Washko teaches all of the limitations of claim 3. Washko further teaches wherein at least one of: the CADx system and the smoking history system and the risk score adjustment system is implemented as a neural network. ([0197]- the risk assessment system is implemented on a neural network)

Regarding claim 12:
Washko teaches all of the limitations of claim 11. Washko further teaches wherein at least two of: the CADx system and the smoking history system and the risk score adjustment system is implemented as a neural network and they are trained jointly. ([0197]- the system can have multiple layers in the neural network including a layer with the extracted image features system (which includes the smoking history) and other layers for other parameters.)

Regarding claim 13:
Washko teaches all of the limitations of claim 11. Washko further teaches wherein the neural network is a convolutional neural network trained using a set of Computed Tomography, CT, images of patients with associated labels that define their smoking history in pack-years. ([0152, 0294]- in the neural network model, smoking history is quantified as pack-years and the images for the model are CT images. [0172]- training is 

Regarding claim 14:
Washko teaches all of the limitations of claim 3. Washko further teaches wherein the at least one input medical image comprises an associated at least one input ground-truth label and wherein at least one of: the CADx system and the smoking history system and the risk score adjustment system is configured to calculate a difference between the determined equivalent smoking history of the patient and a corresponding at least one input ground-truth label using a loss function. ([0212, 0218]- the risk training prediction model uses the training data to minimize a loss function such that the risk prediction model can better predict the outcome of predicting risk of developing lung cancer. Uses varying importance values for each feature (which includes the smoking history) that influence the prediction model)

Regarding claim 15:
Washko teaches all of the limitations of claim 14. Washko further teaches wherein the at least one input ground-truth label comprises at least the actual smoking history of the patient and a difference between the smoking history parameter and the actual smoking history is computed using a loss function during training. ([0212, 0218]- the risk training prediction model uses the training data to minimize a loss function such that the risk prediction model can better predict the outcome of predicting risk of developing lung 

Regarding claim 16:
Washko teaches all of the limitations of claim 15. Washko further teaches wherein the loss function is: L=X(H_hat, H) where the loss function, L, computes a mathematical negative cross-entropy function, X between an actual smoking history, H_hat, and the determined equivalent smoking history parameter, H. ([0212, 0218]- the risk training prediction model uses the training data to minimize a loss function such that the risk prediction model can better predict the outcome of predicting risk of developing lung cancer. Uses varying importance values for each feature (which includes the smoking history) that influence the prediction model)



Conclusion
The following sources have been considered as relevant but have ultimately not been used in the above rejections:
NPL “Classification of CT scan images of lungs using deep convolutional neural network” recite the use of a neural network to classify medical images for diagnosing lung disease.
WO-2016094330-A2 to Cohen teaches of using factors such as genetic and smoking history factors to determine the risk of the patient developing lung cancer.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661